Citation Nr: 0807182	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant filed a timely Substantive Appeal. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1950 to September 
1954.  The veteran died in April 1991; the appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

As noted below, in November 2005, the appellant sought to 
reopen her claim for entitlement to death pension benefits.  
In doing so, she acknowledged that her Substantive Appeal was 
untimely.  The RO, however, adjudicated the claim as whether 
the Substantive Appeal received August 30, 2005, was timely.  
As the issue is whether new and material evidence has been 
received to reopen a claim for entitlement to death pension 
benefits, which has not been developed for appellate review, 
it is referred to the RO for appropriate consideration.  


FINDING OF FACT

There is no issue in controversy for the Board to decide.


CONCLUSION OF LAW

The appellant's claim as to the death pension benefits is 
dismissed for lack of a justiciable issue.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002); 38 C.F.R. 
§ 20.101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§ 20.101.  Governing statutory and regulatory provisions 
require the submission, following promulgation of an adverse 
rating action and adequate notice thereof, of a notice of 
disagreement and, following issuance of a statement or 
supplemental statement of the case, a substantive or formal 
appeal, within the specific time limits established.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302.  Thus, an 
appeal consists of a timely filed notice of disagreement, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

Here, the appellant does not challenge the RO's determination 
that her original Substantive Appeal was not timely.  In a 
November 2005 statement that was received in response to the 
September 2005 RO letter notifying her that her Substantive 
Appeal was not timely filed and her claim was being closed, 
the appellant acknowledged the untimeliness of the 
Substantive Appeal and instead requested that her claim be 
reopened.  Thus, although the RO certified the issue of the 
timely of the appellant's Substantive Appeal to the Board, it 
is not an issue in controversy and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


